PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/252,926
Filing Date: 21 Jan 2019
Appellant(s): FORD GLOBAL TECHNOLOGIES, LLC



__________________
Fanqi Meng L0647
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 18 January 2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 18 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 15-17, and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Aziz et al. (U.S. Patent Publication 2017/0352082 A1) (hereafter Aziz) in further view of Horvitz (U.S. Patent 8,166,178 B2) in further view of Horvitz et al. (JP2003248647A) (hereafter Horvitz 2).

Claims 7-13, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Aziz et al. (U.S. Patent Publication 2017/0352082 A1) (hereafter Aziz) in further view of Horvitz (U.S. Patent 8,166,178 B2) in further view of Horvitz et al. (JP2003248647A) (hereafter Horvitz 2) in further view of Punjabi et al. (U.S. Patent Publication 2016/0225198 A1) (hereafter Punjabi)


WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Aziz et al. (U.S. Patent Publication 2017/0352082 A1) (hereafter Aziz) in further view of Horvitz (U.S. Patent 8,166,178 B2) in further view of Horvitz et al. (JP2003248647A) (hereafter Horvitz 2) in further view of Punjabi et al. (U.S. Patent Publication 2016/0225198 A1) (hereafter Punjabi).

It is further noted that in order to advance compact prosecution the Applicant’s representative Fanqi Meng was contacted indicating that rolling up the above-mentioned withdrawn claim into the independent claim would put the Application in condition for Allowance, however it was indicated by the Applicant’s representative that it was determined to continue with the Appeals process.

(2) Response to Argument

The Applicant alleges on page 6 that “the page and paragraph numbers cited by the Examiner do not appear to correspond to the content of Horvitz 2.  It is therefore unclear which paragraphs in Horvitz 2 the Examiner is relying on as allegedly disclosing the recitations of claim 1.  As the particulars of the rejection are unclear, the Examiner has failed to establish a prima facie case of obviousness”.  
The Examiner respectfully disagrees.	
In response to the allegation and as no specific arguments regarding what is not understood or could not be found is presented the Examiner has provided as best possible in the foreign reference what is being viewed to teach the specific limitations.  While the reference is a Japanese Patent and the document was provided by the PE2E system, the Examiner did with all due diligence, and utilizing standard notation indicate where in the reference the Examiner believed the art taught on the reference.  It is not believed that how the information was provided in any way hampers or makes it “unclear” to any degree that would qualify as not establishing a prima facie case of obviousness, and therefore the rejections are maintained.

The Applicant argues on pages 6-7 that the “the profile schedule in Horvitz 2 may take into account the impact of other user schedules and calendars to configure different profiles (e.g. Do Not Disturb).  However, such a disclosure does not teach or suggest at least “wherein the degree of freedom setting is automatically selected based on other user settings to the system of the same user inferring a general desired freedom preference preferred by the same user regardless of context of the vehicle”.  
The Examiner respectfully disagrees.	
In response to the argument the Examiner points out that Horvitz 2 specifically teaches the controlling and displaying based on acquired preferences guided learning and decision policy for adaptive communication prioritization.  This reference was selected because similar to the instant application’s par. [0011] and [0035] it makes decisions for among other things the operator regarding schedules and calendars (previously sited pg. 4, par. [0011] of Horvitz providing decisions with respect to the management of schedules and calendars).  These decision related to the management of user schedules and calendars are based on the profiles and settings  that are applied by the user, which are viewed as the users initial user settings as claimed.  Page 4, par. [0011] further discloses that these profiles and setting can be utilized to control as they become active according to the user’s desires, which are viewed as the claimed triggers.  The previously sited page 12, par. 7 – page 13, par. 3 then provides details on the utilization of these profiles, settings, and established triggers to be used practically in the routing of information.  Specifically, in pg. 12, par. 7 it discusses decision making that not only takes into account a priority of the message, but also an observed “normal condition” situation that looks at the activity of the user, and then based on the analysis determine how to route the message.  This combination of utilizing a predetermined thresholds as well as determining activities of the user to make a decision is viewed by the Examiner as creating a degree of freedom for which the teaching of Horvitz 2 provides.  This is the case because similar to the claimed invention Horvitz 2 provides a decision that takes placed not solely on the predetermined settings, but looks at the action of the user (i.e. currently busy) and revaluates the priority of the task that needs to be completed, which is the degree of freedom the system of Horvitz 2 teaches.  So regardless of other factors such as a threshold being reaches and used to determine an action the addition of having the flexibility to take into account other factors that reevaluate the task which causes an action that is different from the initial predefined trigger event (i.e. the decision and response are adjusted based on the decision and context around the user).  
For further clarification is pointed out that the Horvitz 2 reference is not utilized to teach the vehicle which is taught in the primary reference Aziz.  Aziz teaches a cloud supported vehicle that can adjust a user’s schedule is then combined with Horvitz and Horvitz 2 where Horvitz 2 provides additional services to the scheduling function by providing an additional layer of data analysis.  It is therefore viewed that Horvitz 2 teaches wherein the degree of freedom setting is automatically selected based on other user settings to the system of the same user inferring a general desired freedom preference preferred by the same user regardless of context of the vehicle, and therefore the rejection is maintained.

The Applicant argues on pages 8 that the sited “paragraph in Horvitz merely discloses selecting options for notifying user regarding communication attempts.  Horvitz fails to disclose or suggest how to handle the responsive action recited in claim 2.  Further Horvitz does not teach or suggest the claimed degree of freedom in response to the responsive action of (i) to prompt the user for responsive action, (ii) to issue a notification that a responsive action has automatically been made by the processor, or (iii) to silently perform the responsive action as recited in claim 1”.  
The Examiner respectfully disagrees.	
In response to the argument the Examiner points out that a indicated above the combination of the Aziz, Horvitz and Horvitz 2 teach the limitation of wherein the degree of freedom setting is automatically selected based on other user settings to the system of the same user inferring a general desired freedom preference preferred by the same user regardless of context of the vehicle.  While it was believed by the Examiner that Horvitz did not teach the limitation that was relied upon in its entirety that Horvitz 2 is believed to teach it does not mean that Horvitz does not teach taking an action based on performing an analysis and making an analysis in a way that is viewed as a using a degree of freedom.  This degree of freedom can be seen in the previously sited col. 14, lines (1-18) which provides details on making adjustments to notifications to the user based on a policy predetermined by options, but then also take into account context states of the user, where based on the options and context states a decision is made by the system which is viewed as a degree of freedom.  This degree of freedom is further explained in the previously sited col. 3, line (57) – col. 4, line (7) where it discloses a tuning or altering of the decision making based on a slider, which is a more specific example of a degree of freedom and can additionally include an adjustment in the form of a boost value which increases or decreases the affect of a policy, which is further an enhancement of a degree of freedom.  Going back to the aforementioned col. 14, lines (1-18) it further indicates when the communication can take place, specifically, communication can be merely logged (i.e. automatically been made and recorded), deferring the notification (i.e. silently perform), or immediately notifying based on preferences or emergency (i.e. prompt responsive action).  It is therefore viewed that Horvitz teaches the limitation the degree of freedom in response to the responsive action of (i) to prompt the user for responsive action, (ii) to issue a notification that a responsive action has automatically been made by the processor, or (iii) to silently perform the responsive action, and the rejection is therefore maintained.

The Applicant argues on 9-10 that the “Horvitz does not disclose or suggest identify the degree of freedom setting responsive to user selection of the degree of freedom…”.  
The Examiner respectfully disagrees.	
In response to the argument the Examiner points out that as noted above the degree of freedom is explained in the previously sited col. 3, line (57) – col. 4, line (7) where it discloses a tuning or altering of the decision making based on a slider, which is a more specific example of a degree of freedom change and can additionally include an adjustment in the form of a boost value which increases or decreases the effect of a policy, which is further an enhancement of a degree of freedom.  
Furthermore, while the Applicant then goes on in the argument to point back to claim 2 with regard to characteristics of the communication policies, preferences and groupings does not relate to how to update the user schedule corresponding to trigger event and notify a user of the user schedule as updated in accordance with the degree of freedom, it is believed this was explained in the above response.  Specifically, it is viewed that the previously sited col. 14, lines (1-18) for claim 2 indicates when the communication can take place, specifically, communication can be merely logged (i.e. automatically been made and recorded), deferring the notification (i.e. silently perform), or immediately notifying based on preferences or emergency (i.e. prompt responsive action).  Which is viewed to teach: relate to how to update the user schedule corresponding to trigger event and notify a user of the user schedule as updated in accordance with the degree of freedom.  It is therefore viewed that Horvitz teaches the claimed the processor is further programmed to identify the degree of freedom setting responsive to user selection of the degree of freedom and the rejection is maintained.

The Applicant argues on page 11 that the “Punjabi does not teach or suggest at least the responsive action is to update the user schedule with an available appointment at one of the service stations to service the vehicle”.  
The Examiner respectfully disagrees.	
In response to the argument the Examiner points out that the claim states “the processor is further programmed to receive, service center data including information regarding availability of service stations to address vehicle issues, the predefined trigger event is an indication that service is required for the vehicle, and the responsive action is to update the user schedule with an available appointment at one of the service stations to service the vehicle”.  With respect to the Punjabi reference it was sited in the previous Office Action that par. [0042] of Punjabi teaches the use of cloud computing resources to communicate a vehicle related event, specifically “a wheels misalignment can be detected which is based causes rapid wear of tires and an automated scheduling of an appointment takes place (i.e. triggered event that causes a scheduling).  Paragraph [0035] further negotiates for the customer a scheduled time for an appointment as well as a cost based on the user preferences.  Additionally, par. [0028] the auto schedule feature to manage the vehicle service needs, that is based on par. [0035] a determination by the vehicle sensors that obtain current state information of the vehicle).  It is therefore viewed that Punjabi teaches at least the responsive action is to update the user schedule with an available appointment at one of the service stations to service the vehicle.  The rejection is therefore maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.S.S/Examiner, Art Unit 3623             
                                                                                                                                                                                           Conferees:

/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623      


/Vincent Millin/
Appeal Practice Speciaist





tRequirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.